-In a stockholder’s derivative action, the appeal (as limited by the papers on appeal and appellant’s brief) is from so much of an order fixing at $10,000, on respondent’s consent, the Referee’s fee as (1) provides that the Referee’s fee may be taxed as a disbursement if the respondent is ultimately successful in this action, and (2) defers until the final determination of the action the reimbursement of appellant’s cash disbursements. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Murphy, Hallinan and Kleinfeld, JJ., concur.